DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/11/19, wherein:
Claims 1-16 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOO (KR20170143450)
As for dep. claim 8, SOO discloses a swimming robot configured to interact with a display apparatus having a water tank, comprising: a communicator configured to communicate with the display apparatus or a mobile terminal {see at least figure 2; page 3, pars. 8-1 e.g. communication processing unit 27}; a swimming structure configured to drive movement of the swimming robot in water {see at least page 2, par. 4 ; page 3, par. 7 e.g. driving motor}; a flexible display forming an exterior of the swimming robot {see figures 1-2 e.g. display 11, page 5, pars. 3-8}; and a controller configured to 
As for dep. claim 9, which discloses wherein when an item area corresponding to the swimming robot is selected in a video displayed on the display apparatus, the controller receives, from the display apparatus, color information and shape information on the item area through the communicator, and wherein the color information and the shape information on the item area are applied to the flexible display {SOO page 3, pars. 1, 14 and 17; page 4, pars. 9-12}.
As for dep. claim 10, which discloses wherein the controller controls the swimming structure such that the swimming structure moves in a predetermined pattern {see SOO at least figure 5, page 3, pars. 17-22; page 5, pars. 3-8}.
As for independent claim 11, which carries the similar limitation as the rejected claim 8 above, therefore it is rejected for the same reason sets forth claim 8 above.
As for claims 12, which discloses the swimming robot moves to the selected item area, the controller applies color information and shape information on the item area to the swimming robot {see SOO at least page 3, pars. 1-3, 15-16}. 
As for dep. claim 13, which discloses, wherein the controller is configured to control the display such that the item area applied to the swimming robot disappears from the video { see figure 5, page 3, pars. 17-22; page 5, pars. 3-8}. 
As for dep. claim 14, which discloses wherein the video displayed on the display is a video received from the mobile terminal through the communicator {see SOO at least page 4, pars. 7-10}. 
As for dep. claim 15, which discloses wherein the controller is configured to control each of the one or more swimming robots such that each of the one or more swimming robots performs an individual movement or output {see SOO at least figure 3, page 4, pars. 4-7}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOO (KR20170143450) in view of YASUSHI ET AL (JP2016019317A).  Herein after SOO and YASUSHI.
As for independent claim 1, SOO discloses a swimming robot located in a water tank having a display {abstract, page 2, par. 7 “a display aquarium comprising a water tank filled with water and a display” and figure1}, comprising: 
one or more sensors configured to detect a user behavior or an event occurring on the display {see abstract, page 2, pars. 10-12; page 3, pars. 14-22; figures 1 and 5; discloses visitor movement detecting unit 13 detect movement of a visitor; visitor movement recognition unit 13 for recognizing a gesture of a visitor};
 an inputter for inputting a video signal or an audio signal {see at least figures 1 and 5; page 3 page 3, figures 1-2; pars. 8-13 discloses camera 21, and communication unit 27 for capturing a scene entering the field of view of the fish robot 20; page 4, pars. 9-10 and figure 3 discloses video controller 31 reproduce the video image
page 3, pars. 15-17; and pars. 20-22 discloses when a viewer touches a specific position on the front surface of the water tank 10, information touched on the transparent touch panel is transmitted to the controller 30, and the viewer information analyzing unit 35 of the controller 30 analyzes the touch information The robot controller 32 can transmit a specific control signal to the fish robot20 after analyzing the operation of the visitor};
a swimming structure configured to drive movement of the swimming robot in water {see at least page 2, par. 4 ; page 3, par. 7 e.g. driving motor}; an outputter {see figures 1-2 e.g. display 11, page 5, pars. 3-8} 
a controller, wherein when it is determined, based on information detected by the sensor or information inputted through the inputter, that a user command has been inputted, the controller controls the swimming structure such that the swimming 
SOO discloses claimed invention as indicated above except for a power supplier.  However, YASUSHI discloses a fish robot include a power supplier as shown in abstract, figure 1, item 5,page 3, pars. 7-11 discloses power receiving coil.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the swimming robot located in a water tank of SOO to include a power supplier as taught by YASUSHI since using the power source to cause the fish robot to swim in water.
As for dep. claim 2, which discloses wherein the outputter comprises one or more light emitting elements, and wherein the controller is configured to control the light emitting element such that the light emitting element emits a light emitting pattern corresponding to the inputted user command {see SOO at least page 3, pars. 15-17}
As for dep. claim 3, which discloses wherein the outputter comprises a flexible display, and wherein the controller is configured to control the flexible display such that the flexible display displays a video corresponding to the inputted user command {see SOO at least claim 3, page 1; page 2, pars. 9-10}.
As for dep. claim 4, which discloses wherein the sensor comprises an illumination sensor, wherein the power supplier is provided with power by means of a battery, and wherein when the illumination sensor detects that an illumination value outside the water tank is equal to or less than a predetermined value, the controller controls the swimming structure such that the swimming structure moves the swimming robot to a wireless charging area provided in a predetermined area of the water tank, and charges the battery in the wireless charging area {see YASUSHI at least page 4, pars. 1-5 and figure 1}. 
As for dep. claim 5, which discloses wherein when the illumination sensor detects that the illumination value outside the water tank is equal to or less than the predetermined value, the controller controls the swimming structure or the outputter such that the swimming structure or the outputter drives the swimming robot with a predetermined power or less {see YASUSHI at least page 4, pars. 1-12 and page 5, pars. 1-7 and figures 1-3}. 
As for dep. claim 6, which discloses wherein when a video, in which a user located within a predetermined distance is photographed, is inputted through the inputter, the controller recognizes the user in the photographed video based on user information stored in a storage, and controls the swimming structure or the outputter such that the swimming structure or the outputter performs driving corresponding to the recognized user {see SOO at least figure 5, page 3, pars. 17-22; page 5, pars. 3-8}. 
As for dep. claim 7, which discloses wherein when a predetermined item included in a video displayed on the display moves, the controller detects the moving item through the sensor, and controls the swimming structure such that the swimming 
As for claim 16, SOO discloses claimed invention as indicated above except for 
wherein a charging area is disposed in a predetermined area of the water tank, and wherein the controller is configured to: monitor a state of charge of each of the swimming robots, and control a specific swimming robot requiring charging such that the specific swimming robot requiring charging moves to the charging area, and charge a battery of the specific swimming robot when the specific swimming robot is docked to a charging module in the charging area. However, YASUSHI discloses such this limitation as least in abstract page 3, pars. 7-11; page 4, pars. 1-12 and page 5, pars. 1-7 and figures 1-3.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the swimming robot located in a water tank of SOO to include providing the charging area for the fish robot to charge as taught by YASUSHI so that the fish robot can have power to swim. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664